Citation Nr: 1214614	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-48 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung condition, to include as due to exposure to asbestos.

3.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for membranous glomerulonephritis.

4.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for pharyngitis.

5.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for sinusitis.

6.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1972 to October 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Previously denied claims

The RO denied the Veteran's claim for entitlement to service connection for PTSD due to military sexual trauma in a December 2004 rating decision.  The Veteran filed a notice of disagreement, and the RO then issued a statement of the case in April 2005.  In the substantive appeal that was submitted in June 2005, the Veteran specifically checked the box indicating that she was only appealing specific issues, which she identified as sinusitis, rhinitis, pharyngitis and glomerulonephretis.  Accordingly, the December 2004 decision became final with respect to the denial of service connection for PTSD.

In a February 2008 decision, the Board denied the Veteran's claims for entitlement to service connection for sinusitis and residuals of bilateral natural osteomeatoplasty, rhinitis, pharyngitis and glomerulonephritis to include symptoms of itching, rashes, lower extremity edema and depression.  The Veteran did not appeal the decision.

Issues on appeal

In the February 2009 decision, the RO denied the Veteran's claims for service connection for a psychiatric disorder to include depression and a lung condition in addition to issues of new and material evidence to reopen previously denied claims for service connection for sinusitis and residuals of bilateral natural osteomeatoplasty, rhinitis, pharyngitis and glomerulonephritis to include symptoms of itching, rashes, lower extremity edema and depression.   The Veteran disagreed with the rating decision on all issues.  Subsequently, the RO issued a statement of the case that addressed all issues.  The Veteran then submitted a response dated November 18, 2009, which was accepted by the RO as a VA Form-9 substantive appeal as to all issues, according to a notation on the document.  

The Veteran submitted a VA Form-9 dated December 29, 2009, and received by the RO on December 30, 2009, in which the Veteran limited the appeal to the single issue of service connection for depression as secondary to PTSD.  The RO then issued a December 16, 2009, supplemental statement of the case which addressed all issues.  The RO then issued a supplemental statement of the case (SSOC) dated December 22, 2010, which informed the Veteran that the December 2009 VA Form-9 constituted a withdrawal of all issues other than the service connection for depression issue.  The December 2010 SSOC addressed only the issue of service connection for depression.

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where an RO waives an objection it might have had to the content of an appeal, the issues are still before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  Here, the RO addressed all issues in the initial SOC and in a subsequent SSOC and accepted the Veteran's November 2009 statement as a substantive appeal.  Thus, VA waived any objection to the scope of the Veteran's appeal.  In addition, 38 C.F.R. § 20.204 specifically provides that in order to withdraw an appeal, the Veteran must state in writing an intent to withdraw an issue from appeal with specificity.  In this case, the December 2009 VA Form-9 did not meet the criteria set forth in section 20.204.  Accordingly, the Board finds that all of the issues addressed in the 2009 SOC and 2009 SSOC remain on appeal.

Additional matter

The Veteran has raised two distinct claims for service connection for a psychiatric disorder.  In the final December 2004 rating decision, the RO denied the Veteran's claim for PTSD due to military sexual trauma.  Thus, the Veteran's claim for a psychiatric disorder to the extent that it raises the issue of PTSD must be treated as a newly raised issue of whether there has been new and material evidence submitted sufficient to reopen the previously denied claim.  It is noted that the RO addressed the matter of PTSD in a December 2010 supplemental statement of the case.  However, a supplemental statement of the case cannot be used to announce a decision on an issue that has not previously been the subject of a statement of the case.  See 38 C.F.R. § 19.31 (2011).  Accordingly, the claim currently before the Board at this time is limited to entitlement to service connection for a psychiatric disorder other than PTSD.  The RO has not adjudicated the issue of whether new and material evidence to reopen a previously denied claim of service connection for PTSD has been submitted.  See, for example, the December 2009 substantive appeal arguing that depression is secondary to PTSD.  Accordingly, the matter is referred to the RO for appropriate action. 

The two issues for psychiatric disorders are inherently intertwined.  For that reason, the Board remands the issue of service connection for a psychiatric disorder other than PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

In a January 2005 statement, the Veteran reported that she had been treated at the "Vet Center" where she was then "still in counseling."  These records are pertinent to her claim for an acquired psychiatric disorder other than PTSD and a review of the Veteran's VA claims folder does not indicate that the Vet Center records have been obtained or sought.  Thus, to comply with its duty to assist the Veteran under 38 C.F.R. § 3.159, VA should seek such records and include them in the Veteran's VA claims folder.

The record includes a January 2007 decision of the Social Security Administration (SSA) that indicates the Veteran was provided disability benefits in-part because of depression.  The Court has held that VA must obtain potentially relevant SSA records prior to adjudicating a veteran's claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).   The Board is aware that the United States Court of Appeals for the Federal Circuit has held that VA's duty to assist a veteran applies only to obtain records "if there exists a reasonable possibility that the records could help the Veteran substantiate his claim."  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The decision also referred to other claimed disabilities, including sinusitis, rhinitis, glomerulonephritis, and a history of asthma.  
 
The Board observes that VA's duty to assist the Veteran in developing evidence for a new and material claim is limited; the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).   The duty to assist a veteran by obtaining outstanding relevant records, however, must be completed.  In this case, the Veteran has contended that she continues to suffer from chronic sinusitis, rhinitis, pharyngitis and glomerulonephritis, and medical evidence that may be in the Veteran's SSA file may be relevant to her claims.  Thus, VA should seek relevant medical records from SSA that pertain to all of the Veteran's claimed disorders.

Also, the Veteran has sought treatment at VA as indicated by treatment records in the VA claims folder, but it does not appear that all VA treatment records have been included in the VA claims folder.  VA should ensure all VA treatment records pertaining to the Veteran have been included in the Veteran's VA claims folder, including records dating from July 2005 to July 2006 and from April 2010.

Finally, the Veteran should be asked to identify and non-VA records that are not already of record that are relevant to these claims.  In that regard, it is noted that the RO attempted to obtain, apparently without success, records from Khan Ghazali, M.D.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran in writing and request that she specify at which Veterans Center(s) she received counseling and other treatment for any psychiatric disorder.  Provide the Veteran with a patient records release form(s), if necessary, and request that she provide VA the ability to obtain such records on her behalf.  Obtain Veterans Center records pertaining to the Veteran and include them in the Veteran's VA claims folder.  If such records are not able to be included, inform the Veteran pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  Ask that the Veteran identify any other non-VA medical records that are relevant to her claims that are not already of record.  She should specifically be requested to again authorize the release of records from Dr. Khan Ghazali.  Then, attempt to obtain medical records identified by the Veteran.  Notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if sufficiently identified records are not ultimately obtained.  

3.  Request copies of the decision(s) issued by the Social Security Administration that pertain to the Veteran's disability benefits and the records, including medical records upon which the decision(s), including any re-evaluations were based.  If no records are obtained, the Veteran should be informed pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  Ensure that all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder, including records dating from July 2005 to July 2006 and from April 2010.

5.  Ensure the completion of the foregoing and conduct any other development deemed to be appropriate, and then readjudicate the Veteran's claims.  If the benefits on appeal remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



